Name: Council Regulation (EEC) No 1786/81 of 19 May 1981 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/32 Official Journal of the European Communities 1 . 7 . 81 COUNCIL REGULATION (EEC) No 1786/81 of 19 May 1981 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( J ), Whereas the application of Council Regulations :  (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2 ),  (EEC) No 1784/81 of 19 May 1981 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals (3 ), results in amendments of the tariff nomenclature : Whereas the 'Common Customs Tariff Annex to Regulation (EEC) No 950/68 (4 ), as last amended by Regulation (EEC) No 853 /81 ( 5 ), should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The 'Common Customs Tariff Annex to Regulation ( EEC) No 950/68 is amended as follows : 1 . Additional Note 2 to Chapter 17 is replaced by the following : '2 . For the purposes of subheading 17.02 D 1, "isoglucose" means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 1 0 % fructose. ' H OJ No C 101 , 4 . 5 . 1981 , p . 58 . ( 2 ) See page 4 of this Official Journal . (3 ) See page 1 of this Official Journal . (4 ) OJ No L 172 , 22 . 7 . 1968 , p . 1 . ( 5 ) OJ No L 90,4.4 . 1981 , p . 8 . 1 . 7 . 81 Official Journal of the European Communities No L 177/33 2 . The text of subheadings 17.02 B and F is hereby replaced by the following : Rate of duty 'Heading number Description Autonomous % or levy (L) Convention.il % 1 2 3 4 17.02 B. Glucose and glucose syrup ; maltodextrine and maltodextrine syrup : I. Glucose and glucose syrup containing, in the dry state, 99 % or more by weight of the pure product ( a): a ) Glucose in the form of white crystalline powder, whether or not agglomerated b) Other 25 ( L ) 25 ( L )  11 . Other : a ) In the form of white crystalline powder, whether or not agglomerated . b ) Other 50 ( L ) 50 ( L )  F. Caramel : I. Containing 50 % or more by weight of sucrose in the dry matter 47 ( L)  11 . Other : a ) In the form of powder, whether or not agglomerated b ) Other 47 ( L ) 47 ( L) _ 3 . The Additional Note 2 to Chapter 21 is replaced by the following : '2 . For the purposes of subheading 21.07 F III, "isoglucose" means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose.' 4 . The text of subheading 21.07 F is hereby replaced by the following : 'Heading number Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 21.07 F. Flavoured or coloured sugar syrups : I. Lactose syrup II . Glucose syrup and maltodextrine syrup III . lsoglucose syrups IV . Other 67 ( L ) 6 7 ( L ) 67 ( L) 6 "7 ( L. )  No L 177/34 Official Journal of the European Communities 1 . 7 . 81 5 . The text of subheading 23.07 B I is hereby replaced by the following: Rate of duty 'Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 23.07 . B. Other, containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch , glucose, glucose syrup , maltodextrine or maltodextrine syrup : a ) Containing no starch or containing 10 % or less by weight of starch : 1 . Containing no milk products or containing less than 1 0 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4 . Containing not less than 75 % by weight of milk products 15 (L) 15 ( L ) 15 ( L ) 15 (L )  b) Containing more than 10 % but not more than 30 % by weight of ·&gt;  starch : 1 . Containing no milk products or containing less than 1 0 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 3 . Containing not less than 50 % by weight of milk products 15 (L ) 15 ( L) 15 ( L )  c) Containing more than 30 % by weight of starch : 1 . Containing no milk products or containing less than 10 % by weight of such products 2 . Containing not less than 10 % but less than 50 % by weight of milk products 3 . Containing not less than 50 % by weight of milk products 15 (L) 15 ( L) 15 ( L)  II . Containing no starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 15 ( L)  C. Other 15 ( L ) ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI